FILED
                           NOT FOR PUBLICATION
                                                                           JAN 20 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CINDY ORELLANA,                                  No. 13-56369

              Plaintiff - Appellant,             D.C. No. 2:12-cv-01944-MMM-
                                                 CW
 v.

COUNTY OF LOS ANGELES, local                     MEMORANDUM*
public entity; DEPUTY V. FELIX,
individually and in her official capacity,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                     Argued and Submitted October 22, 2015
                              Pasadena, California

Before: RAWLINSON and NGUYEN, Circuit Judges and PONSOR,** Senior
District Judge.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
          The Honorable Michael A. Ponsor, Senior District Judge for the U.S.
District Court for Massachusetts, sitting by designation.
      Cindy Orellana appeals a final judgment, issued after a jury trial, dismissing

her claims for, inter alia, false arrest in violation of 42 U.S.C. § 1983. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court did not misstate the law in its jury instructions, including

the instruction challenged by Orellana which allowed the jury to find that Deputy

Felix had probable cause to arrest based on any of five offenses (two controlled

substance offenses and three traffic violations). Gantt v. City of Los Angeles, 717

F.3d 702, 706 (9th Cir. 2013) (“[J]ury instructions must fairly and adequately

cover the issues presented, must correctly state the law, and must not be

misleading.”) (quotation and citation omitted). “An officer may arrest an

individual without violating the Fourth Amendment if there is probable cause to

believe that the offender has committed even a very minor criminal offense in the

officer’s presence.” Atwater v. City of Lago Vista, 532 U.S. 318, 322 (2001).

Although California law may prohibit arrest for certain traffic “infractions,” such

violations may nevertheless support probable cause for arrest under the Fourth

Amendment: “[W]hile States are free to regulate [warrantless] arrests however they

desire, state restrictions do not alter the Fourth Amendment’s protections.”

Virginia v. Moore, 553 U.S. 164, 176 (2008); see also Martinez-Medina v. Holder,




                                           2
673 F.3d 1029, 1037 (9th Cir. 2011); Edgerly v. City & Cnty. of San Francisco,

599 F.3d 946, 956 (9th Cir. 2010).

      Orellana’s arguments that the factual characteristics of her arrest require a

different formulation of the jury instructions regarding probable cause are similarly

unavailing. First, Orellana contends that the traffic stop was already complete at

the time of her arrest, but she failed to present an unlawful detention claim to the

jury and she does not challenge on appeal the district court’s decision prohibiting

her from doing so, and thus the cases she cites in support of this point are

inapposite.1 Second, Orellana alleges misconduct by Deputy Felix relating to the

controlled substances offenses, but even if true this would not necessarily render

the arrest impermissible under the Fourth Amendment because “probable cause

supports an arrest so long as the arresting officers had probable cause to arrest the

suspect for any criminal offense, regardless of their stated reason for the arrest.”



      1
         The record does not support Orellana’s argument that the on-scene
resolution of the traffic offense was clearly over before the arrest occurred. Deputy
Felix and Orellana offered conflicting testimony regarding the arrest, but even
Orellana’s version—that Deputy Felix handed her the traffic citation to sign and
then confronted her with evidence relating to the controlled substances
offenses—indicates that the situation was highly fluid and does not establish a
clear break between the traffic stop and the arrest. Under these circumstances we
cannot say that the lower court’s instruction that the arrest would be lawful if the
officer had probable cause to arrest based on one or more of the traffic violations
was incorrect.

                                           3
Edgerly, 599 F.3d at 954 (emphasis added); see also Devenpeck v. Alford, 543 U.S.

146, 153-55 (2004).

      AFFIRMED.




                                        4